Citation Nr: 1411099	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1977 and from October 1978 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issue of service connection for an acquired psychiatric condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In May 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In May 2011, the Veteran submitted a VA Form 21-4138 Statement in Support of Claim, stating that he wished to withdraw the appeal for his claim of entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to service connection for hypertension, and the appeal is dismissed.


ORDER

The appeal as to the Veteran's claim of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

Additional development is required before the claim of service connection for an acquired psychiatric condition can be adjudicated.  

At his April 2012 hearing, the Veteran stated that he receives mental health treatment at VA medical centers in both Minneapolis and New York.  Among the conditions the Veteran stated he was being treated for was bipolar disorder and "mood swings," and he noted that his doctors have told him his psychiatric conditions are related to active duty service.  VA has a duty to obtain records that are in its possession, such as VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board cannot evaluate the claim without the complete records.

The Veteran's complete service treatment records are unavailable.  See October 2010 Formal Finding on the incomplete Service Treatment Records.  Given the testimony that the Veteran's doctors have related a psychiatric condition to service, a medical opinion based upon a review of the evidence of record is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA medical treatment records from the Minneapolis VAMC or the VA NY Harbor Healthcare System from June 2010 to the present.  If no records are available, the claims folder should indicate this fact.

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

a.  Prior to the examination, the AMC/RO should specify for the examiner any stressor that it is determined is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


